                                  CLERK’S NOTICE
                            re: Zoom Webinar Information
                                 VirtualCourtroom201

When:          April 7, 2021 at 2:00 PM Pacific Time (US and Canada)
Topic:         Ch. 7 and 11 Law and Motions(s)
Attire:        Business Casual

Please click the link below to join the webinar:
https://www.zoomgov.com/j/1603136912?pwd=NjhwbDJYM1pOdGJweHNkM2E3M3FBUT09
Passcode: 378414

Prior to joining the meeting, please modify your name display to include the following:

         Line #(s) for the case(s) you are appearing on, Full Name and Case number(s)

If not displayed properly, you WILL NOT be admitted allowing you to make an appearance.

                **Be sure to read notice displayed prior to the hearing.**

 Telephone Dial-in (You will not be able to be seen or speak and will be in “Listen only” mode)
iPhone one-tap : US: +16692545252,,1603136912#,,,,*378414# or
+16692161590,,1603136912#,,,,*378414#
Or Telephone: Dial(for higher quality, dial a number based on your current location):
     US: +1 669 254 5252 or +1 669 216 1590 or +1 551 285 1373 or +1 646 828 7666
Webinar ID: 160 313 6912 / Passcode: 378414
  International numbers available: https://www.zoomgov.com/u/aswt0oKXN

                           Important Notice to the Media and Public
Persons granted remote access to hearings and other proceedings held before the Court via Zoom
or any other communication service are reminded that recording, photographing, rebroadcasting
or retransmission of such proceedings (including streaming, screenshots or any other audio or
video reproduction) is absolutely prohibited by policy of the Judicial Conference of the United
States. A violation of these prohibitions is subject to sanctions, including but not limited to
removal of court‐issued media credentials, restricted access to future hearings, or any other
sanctions deemed necessary by the Court. *Please see https://www.cand.uscourts.gov/zoom/ for
information on preparing for and participating in a Zoom Webinar. Counsel are instructed to
familiarize themselves with and practice Zoom Webinar functions, and to test their internet,
video, and audio capabilities prior to the hearing.

*Sixth Amended General Order 38: Matters Pending in The Northern District of California In
Re: Covid-19 Public Health Emergency, at paragraph 3; United States District Court, Northern
District of California General Order 58, at paragraph III




Case: 19-40193       Doc# 61    Filed: 03/25/21   Entered: 03/25/21 12:57:05       Page 1 of 1
